COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Tan Duc Construction Limited Company, Inc. and Hoang-Yen Thi
                          Dang v. Jimmy Tran

Appellate case number:    01-14-00539-CV

Trial court case number: 2010-48243

Trial court:              309th District Court of Harris County

        Appellee Jimmy Tran’s motion filed October 31, 2016 is denied. If appellee desires to
file an amended motion for rehearing, appellee should file a motion for leave with the amended
motion as an attachment, and the Court will consider the merits of any such request at that time.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: November 8, 2016